   Case 1:21-cr-00090-CW Document 1 Filed 08/11/21 PageID.1 Page 1 of 5




ANDREA T. MARTINEZ, Acting United States Attorney (#9313)
VICTORIA K. McFARLAND, Assistant United States Attorney (#11411)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
                                                                    SEALED
Telephone: (801) 524-5682


                     IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF UTAH


                                                         INDICTMENT

 UNITED STATES OF AMERICA,                     VIOLATIONS:
                                               Counts I-V: 18 U.S.C. § 922(a)(6), False
        Plaintiff,                             Statement During Acquisition of
                                               Firearms;
        vs.                                    Count VI: 18 U.S.C. § 922(g)(3),
                                               Unlawful User of a Controlled Substance
  MOLLY REBECCA STANWORTH,                     in Possession of a Firearm.

        Defendant.
                                                  Case: 1:21-cr-00090
                                                  Assigned To : Waddoups, Clark
                                                  Assign. Date: 8/11/2021

      The Grand Jury Charges:
                                        COUNTI
                                  18 U.S.C. § 922(a)(6)
                     (False Statement During Acquisition of Firearms)

      On or about November 23, 2020, in the District of Utah,

                          MOLLY REBECCA STANWORTH,

defendant herein, in connection with the acquisition of firearms, to wit: a Mossberg

Maverick 88 Cruiser 12 gauge firearm, and two Charles Daly Honcho Tactical 12 gauge

firearms, from a licensed firearm dealer within the meaning of Chapter 44, Title 18, United

States Code, lmowingly made a false and fictitious written statement intended and likely to
   Case 1:21-cr-00090-CW Document 1 Filed 08/11/21 PageID.2 Page 2 of 5




deceive the firearm dealer with respect to any fact material to the lawfulness of such

acquisition of the firearms, in that she falsely answered "no" on ATF fonn 4473 asking

whether she was an unlawful user of or was addicted to a controlled substance, as she then

knew, her answer was untrue; all in violation of 18 U.S.C. § 922(a)(6), and punishable

pursuant to 18 U.S.C. § 924(a)(2).

                                        COUNT II
                                  18 U.S.C. § 922(a)(6)
                     (False Statement During Acquisition of Firearms)

       On or about December 28, 2020, in the District of Utah,

                           MOLLY REBECCA STANWORTH,

defendant herein, in connection with the acquisition of firearms, to wit: two Ruger 57

5.7x28mm semi-automatic pistols, from a licensed firearm dealer within the meaning of

Chapter 44, Title 18, United States Code, knowingly made a false and fictitious written

statement intended and likely to deceive the firearm dealer with respect to any fact material

to the lawfulness of such acquisition of the firearms, in that she falsely answered "no" on

ATF form 44 73 asking whether she was an unlawful user of or was addicted to a controlled

substance, as she then knew, her answer was untrue; all in violation of 18 U.S.C. §

922(a)(6), and punishable pursuant to 18 U.S.C. § 924(a)(2).

                                        COUNTIII
                                  18 U.S.C. § 922(a)(6)
                     (False Statement During Acquisition of Firearms)

       On or about December 29, 2020, in the District of Utah,

                           MOLLY REBECCA STANWORTH,



                                              2
    Case 1:21-cr-00090-CW Document 1 Filed 08/11/21 PageID.3 Page 3 of 5




defendant herein, in connection with the acquisition of firearms, to wit: a Ruger LCR .3 8

caliber revolver and a Springfield XD-E .45 caliber semi-automatic pistol, from a licensed

firearm dealer within the meaning of Chapter 44, Title 18, United States Code, knowingly

made a false and fictitious written statement intended and likely to deceive the firearm

dealer with respect to any fact material to the lawfulness of such acquisition of the

firearms, in that she falsely answered "no" on ATP form 44 73 asking whether she was an

unlawful user of or was addicted to a controlled substance, as she then knew, her answer

was untrue; all in violation of 18 U.S.C. § 922(a)(6), and punishable pursuant to 18 U.S.C.

§ 924(a)(2).

                                        COUNTIV
                                  18 U.S.C. § 922(a)(6)
                    (False Statement During Acquisition of a Firearm)

       On or about January 9, 2021, in the District of Utah,

                           MOLLY REBECCA STANWORTH,

defendant herein, in connection with the acquisition of a firearm, to wit: an Annscor

M1911 Al 9mm semi-automatic pistol, from a licensed firearm dealer within the meaning

of Chapter 44, Title 18, United States Code, knowingly made a false and fictitious written

statement intended and likely to deceive the firearm dealer with respect to any fact material

to the lawfulness of such acquisition of the firearm, in that she falsely answered "no" on

ATP form 44 73 asking whether she was an unlawful user of or was addicted to a controlled

substance, as she then knew, her answer was untrue; all in violation of 18 U.S.C. §

922(a)(6), and punishable pursuant to 18 U.S.C. § 924(a)(2).



                                               3
   Case 1:21-cr-00090-CW Document 1 Filed 08/11/21 PageID.4 Page 4 of 5




                                       COUNTY
                                  18 U.S.C. § 922(a)(6)
                     (False Statement During Acquisition of Firearms)

       On or about January 18, 2021, in the District of Utah,

                            MOLLY REBECCA STANWORTH,

defendant herein, in connection with the acquisition of firearms, to wit: two Smith &

Wesson M&P40 .40 caliber semi-automatic pistols, from a licensed fireann dealer within

the meaning of Chapter 44, Title 18, United States Code, knowingly made a false and

fictitious written statement intended and likely to deceive the firearm dealer with respect to

any fact material to the lawfulness of such acquisition of the firearms, in that she falsely

answered "no" on ATP form 44 73 asking whether she was an unlawful user of or was

addicted to a controlled substance, as she then knew, her answer was untrue; all in violation

of 18 U.S.C. § 922(a)(6), and punishable pursuant to 18 U.S.C. § 924(a)(2).


                                      COUNT VI
                                 18 u.s.c. § 922(g)(3)
           (Unlawful User of a Controlled Substance in Possession of a Firearm)

       On or about December 28, 2020 and continuing through June 16, 2021, in the

District of Utah,

                            MOLLY REBECCA STANWORTH,

defendant herein, lmowing she was an unlawful user of and addicted to a controlled

substance, as defined in 21 U.S.C. § 802, lmowingly possessed a firearm, to wit: a Ruger

LCR .3 8 caliber revolver, and the firearm was in and affecting commerce; all in violation

of 18 U.S.C. § 922(g)(l).


                                               4
    Case 1:21-cr-00090-CW Document 1 Filed 08/11/21 PageID.5 Page 5 of 5




                   NOTICE OF INTENT TO SEEK FORFEITURE

       Pursuant to 18 U.S.C. § 924(d)(l) and 28 U.S.C. § 2461(c), upon conviction for

any offense violating 18 U.S.C. § 922, the defendant shall forfeit to the United States of

America any firearm or ammunition involved in or used in the commission of the

offense, including but not limited to:

   •   Mossberg Maverick 88 Cruiser 12 gauge firearm, serial number MV0537142
   •   Charles Daly Honcho Tactical 12 gauge firearm, serial number 20PA12V-1382
   •   Ruger 57 5.7:x28mm semi-automatic pistol, serial number 641-79250
   •   Ruger LCR .38 caliber revolver, serial number 1542-58313
   •   Springfield XD-E .45 caliber semi-automatic pistol, serial number HEl 17310
   •   Any associated ammunition


                                                 A TRUE BILL:




                                                 FOREPEliJ OF GRAND JURY
ANDREA T. MARTINEZ
Acting United States Attorney




Assistant United States Attorney




                                             5
